  8:20-cv-00238-BCB-MDN Doc # 32 Filed: 07/30/21 Page 1 of 1 - Page ID # 343




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MAGNET SOLUTIONS, INC., a Wyoming
corporation;
                                                                       8:20CV238
                      Plaintiff,
                                                                         ORDER
       vs.

FOREMOST INSURANCE COMPANY, a
foreign insurance corporation;

                      Defendant.

       In accordance with the parties’ Stipulation Regarding Defendant’s Motion to Bifurcate
and Stay Discovery of Bad Faith Claim (Filing No. 31),

       IT IS ORDERED:

       1. The parties’ Stipulation Regarding Defendant’s Motion to Bifurcate and Stay
          Discovery of Bad Faith Claim (Filing No. 31) is approved;

       2. Defendant’s Motion to Bifurcate and Stay Discovery of Bad Faith Claim (Filing No.
          28) is granted. Plaintiff’s bad faith claim is bifurcated for a separate trial. Plaintiff’s
          breach of contract cause of action shall be tried first;

       3. Defendant shall produce all underwriting file and claims file documents related to the
          issuance of the policies, the coverages extended, and the communications to Plaintiff
          of the endorsements limiting coverages within thirty days of this order.

       4. The parties shall thereafter reschedule the pending 30(b)(6) depositions.

       Dated this 30th day of July, 2021.
                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
